Citation Nr: 1118172	
Decision Date: 05/11/11    Archive Date: 05/17/11

DOCKET NO.  06-25 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to a compensable disability rating for left lower extremity, to include a left foot and left ankle/Achilles tendon disability, based on limited motion, and claimed as residuals of shell fragment wound, prior to October 4, 2010.

2.  Entitlement to a disability rating in excess of 10 percent for left lower extremity, to include a left foot and left ankle/Achilles tendon disability, based on limited motion, and claimed as residuals of shell fragment wound, from October 4, 2010.  

3.  Entitlement to a compensable disability rating for a scar of the right infra-scapular area, a residual of a shell fragment wound, prior to October 4, 2010.

4.  Entitlement to a disability rating in excess of 10 percent for a scar of the right infra-scapular area, a residual of a shell fragment wound, from October 4, 2010.

5.  Entitlement to an initial disability evaluation for posttraumatic stress disorder (PTSD) in excess of 30 percent, prior to October 21, 2010.

6.  Entitlement to a disability evaluation for posttraumatic stress disorder (PTSD) in excess of 50 percent, from October 21, 2010. 

7.  Entitlement to a total disability rating due to individual unemployability (TDIU).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Barner, Law Clerk


INTRODUCTION

The Veteran served on active duty from May 1968 to May 1970.  His decorations include a Purple Heart medal.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

The Veteran was afforded a Travel Board hearing in September 2009.  A transcript is of record. 


In December 2009, the Board remanded this appeal for further development and VA examinations to determine the severity of the shell fragment wounds to the Veteran's left foot, left lower leg, and back, as well as the severity of his PTSD.  The required development has been completed and this case is appropriately before the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).  In November 2010, the Veteran was awarded a 50 percent rating for his PTSD; a 10 percent rating for residuals of shell fragment wound, left foot based on limited motion; and, a 10 percent rating for a scar, right infra-scapular area.  

The Board notes that the United States Court of Appeals for Veterans Claims (Court) has held that a rating decision issued subsequent to a notice of disagreement which grants less than the maximum available rating does not "abrogate the pending appeal."  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Consequently, this matter remains in appellate status.  Additionally, because the awarded increased ratings were not made effective from the date service connection was originally granted, the issues have been separated to reflect the distinct periods of time involved.  

The issues of an initial rating for service-connected PTSD in excess of 30 percent prior to October 21, 2010, and in excess of 50 percent thereafter, and of entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's left lower extremity, to include his left foot and left ankle/Achilles tendon disability, is best categorized as being productive of moderate limitation of motion with complaints of pain and weakness forwarded by the Veteran, throughout both periods of the appeal; gait was normal, and abnormal weight bearing was not evident, yet the joint was limited by pain, easy fatigability and weakness prior to October 4, 2010.  

2.  The Veteran's left lower extremity, to include his left foot and left ankle/Achilles tendon disability, is best characterized as being productive of marked limitation of motion, with loss of motion on examination, abnormal weight bearing evident, functional limitations, and decreased strength to the left lower extremity since October 4, 2010.  

3.  Throughout this appeal, the Veteran had a 5 by 1 centimeter diagonal scar over his right infra-scapular area, with keloid formation, and minor hyperpigmentation.  

4.  There was slight tenderness of the scar at the October 4, 2010 examination.  


CONCLUSIONS OF LAW

1.  The criteria for a 10 percent rating for left lower extremity to include a left foot and left ankle/Achilles tendon disability, based on limited motion prior to October 4, 2010, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.14, 4.20, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5270-5274 (2010).  

2.  The criteria for an increased rating of 20 percent for left lower extremity to include a left foot and left ankle/Achilles tendon disability, based on limited motion from October 4, 2010, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.14, 4.20, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5270-5274 (2010).  

3.  The criteria for a compensable rating for a scar of the right infra-scapular area, prior to October 4, 2010, have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.14, 4.20, 4.118, Diagnostic Codes 7800-7805.

4.  The criteria for an increased rating in excess of 10 percent for a scar of the right infra-scapular area, since October 4, 2010, have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.14, 4.20,4.118, Diagnostic Codes 7800-7805.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2010).  For the reasons to be discussed below, the Board finds that VA has satisfied its duties to the appellant under the VCAA.  A VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

VA has made all reasonable efforts to assist the Veteran in the development of his claims, has notified him of the information and evidence necessary to substantiate the claims, and has fully disclosed VA's duties to assist him.  In December 2003 and April 2008 letters, the Veteran was notified of the information and evidence needed to substantiate and complete the claims on appeal.  

Furthermore, as the claims for increased initial ratings are downstream issues from that of service connection, he bears the burden of demonstrating prejudice resulting from defective VCAA notice.  See Goodwin v. Peake, 22 Vet. App. 128 (2008) (holding that "where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream issues").  

The Board notes that, in the present case, initial notice was issued prior to the January 2005 decision on appeal; thus, no timing issue exists with regard to the notice provided the claimant.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

For an increased-compensation appeal, 38 U.S.C.A. § 5103(a) requires, at a minimum, that VA notify the claimant that, to substantiate a claim, the medical or lay evidence must show a worsening or increase in severity of the disability, and the effect that such worsening or increase has on the claimant's employment and daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  That case, however, was overruled by the U.S. Court of Appeals for the Federal Circuit, and is no longer binding on the Board.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

The Board further finds that VA has complied with the duty to assist by aiding the appellant in obtaining evidence.  It appears that all known and available records relevant to the issues on appeal have been obtained and are associated with the Veteran's claims files.  The RO has obtained the Veteran's service treatment records, as well as VA medical records.  He has also been afforded VA medical examinations on several occasions, most recently in October 2010.  The Board notes that the VA examination report contains sufficiently specific clinical findings and informed discussion of the pertinent history and clinical features of the disability on appeal and is adequate for purposes of this appeal.  In September 2009, the Veteran was afforded the opportunity to testify before the Board.  The Board is not aware, and the Veteran has not suggested the existence of, any additional pertinent evidence not yet received.  

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by any failure of VA in its duties to notify and assist him, and that any such violations could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  Thus, adjudication of his claims at this time is warranted.  

Disability evaluations are based upon the average impairment of earning capacity as contemplated by the schedule for rating disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2010).  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (West 2002).  When, however, the assignment of initial ratings is under consideration, the level of disability in all periods since the effective date of the grant of service connection must be taken into account.  Fenderson v. West, 12 Vet. App. 119 (1998).  In cases in which a reasonable doubt arises as to the appropriate degree of disability to be assigned, such doubt shall be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7.  

Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided.  38 C.F.R. § 4.14. It is possible, however, for a Veteran to have separate and distinct manifestations attributable to the same injury, which would permit a rating under several diagnostic codes.  The critical element permitting the assignment of multiple ratings under several diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

The basis of disability evaluations is the ability of the body as a whole to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10 (2010).  Disability of the musculoskeletal system is primarily the inability to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  38 C.F.R. § 4.40 (2010).  

Consideration is to be given to whether there is less movement than normal, more movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse, instability of station, disturbance of locomotion, or interference with standing, sitting, or weight bearing.  38 C.F.R. § 4.45 (2010).

VA must consider "functional loss" of a musculoskeletal disability separately from consideration under the diagnostic codes; "functional loss" may occur as a result of weakness, fatigability, incoordination or pain on motion.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  VA must consider any part of the musculoskeletal system that becomes painful on use to be "seriously disabled."  

Service connection was awarded for the shell fragment wound of the left foot in December 1970, and assigned a 10 percent evaluation from May 15, 1970, and a noncompensable rating for scars on the leg, back, and infra-scapular area was also assigned from May 1970.  A rating action in February 1976 reduced the Veteran's 10 percent evaluation for the shell fragment wound residuals of the foot to noncompensable, and no appeal was filed regarding this reduction.  A January 2005 rating decision continued the noncompensable rating for both disabilities on appeal.  The Veteran posited a timely disagreement with the ratings, and asserted that his disabilities are severe enough to warrant compensation.  In November 2010, subsequent to the Veteran's filing of an appeal, and the Board's December 2009 remand, the Veteran was awarded a 10 percent evaluation for residuals of a shell fragment wound, left foot, based on limited motion; however, an effective date of October 4, 2010, was assigned.  He was also awarded a 10 percent evaluation for a scar of the right infra-scapular area; however, an effective date of October 4, 2010, was assigned.  Thus, staged ratings are in effect, and the Board must address the severity of the left lower extremity disability, and the right-infra-scapular disability picture prior to October 4, 2010, and thereafter.

The Veteran is currently rated under Diagnostic Code (DC) 5271 for limitation of motion of the ankle.  As the Achilles tendon is in the rear foot, and moves in connection with the ankle, the disability was assessed with how it affected motion of that joint.  Further, the Veteran has not displayed ankylosis, and limited motion is the principal disability displayed on examination (i.e. there is no bone deformity/malunion or arthritis), such that a rating consideration of limitation of motion of the ankle is most appropriate.  

The rating criteria provides for a 10 percent rating where there is moderate limitation of motion of the ankle, and for a maximum 20 percent rating for marked limitation of motion of the ankle.  See 38 C.F.R. § 4.71a, Diagnostic Code 5271.  The rating schedule does not define the terms "moderate," or "marked" as used in this diagnostic code.  Instead, adjudicators must evaluate all of the evidence and render a decision that is "equitable and just."  See 38 C.F.R. § 4.6. 

Following the RO's January 2005 decision continuing a noncompensable disability rating for residuals of multiple scars, including the right scapular area, and while the Veteran's appeal was pending, 38 C.F.R. § 4.118 for rating skin disabilities was amended, effective October 23, 2008.  See 73 Fed. Reg. 54708-01, 54710 (September 23, 2008).  Under the revised regulations, scars other than of the head, face, or neck, are rated under Diagnostic Codes 7801 to 7805.

Under either the former or amended VA Rating Schedule, scars, on other than the head, face, or neck, that are deep or cause limited motion are rated as 10 percent disabling if they cover an area or areas exceeding 6 square inches (39 square centimeters).  38 C.F.R. § 4.118, Diagnostic Code 7801.  Superficial scars, on other than the head, face, or neck, that do not cause limited motion and encompass an area or areas at least 144 square inches (929 square centimeters) warrant a 10 percent evaluation under Diagnostic Code 7802.  38 C.F.R. § 4.118.  Under former DC 7803 (there is no DC 7803 in the amended regulation) superficial scars that are also unstable warrant a 10 percent evaluation.  38 C.F.R. § 4.118.  Under both the former and the amended Diagnostic Code 7805 other scars could be rated on limitation of function of the affected area.  38 C.F.R. § 4.118.  Notes differentiated between deep and superficial scars, by explaining that deep scars are those with underlying tissue damage.  In addition, an unstable scar was specified as one where, for any reason, there was frequent loss of covering of skin over the scar.  38 C.F.R. § 4.118, Notes following Diagnostic Codes 7801-7804.  

Under prior DC 7804, a scar that was superficial and painful on examination could be assigned a 10 percent rating.  38 C.F.R. § 4.118, DC 7804 (prior to October 23, 2008).  Note (1) provides that a superficial scar is one not associated with underlying soft tissue damage.  See 38 C.F.R. § 4.118, DC 7804, Note (1) (prior to October 23, 2008).  Note (2) is not applicable.  See 38 C.F.R. § 4.118, DC 7804, Note (2).

Under amended DC 7804, a 10 percent evaluation may be assigned where there are one or two scars that are unstable or painful.  See 38 C.F.R. § 4.118, DC 7804 (2010).  Note (1) to DC 7804 provides that an unstable scar is one where, for any reason, there is frequent loss of covering of skin.  See 38 C.F.R. § 4.118, DC 7804, Note (1).  Note (2) to DC 7804 provides that if one or more scars are both unstable and painful, then 10 percent is added to the evaluation that is based on the total number of unstable or painful scars.  See 38 C.F.R. § 4.118, DC 7804, Note (2).  Note (3) to DC 7804 provides that scars evaluated under DC 7800, 7801, 7802, or 7805 may also receive an evaluation under this diagnostic code when applicable.  See 38 C.F.R. § 4.118, DC 7804, Note (3).

In July 2003, the Veteran claimed an increased rating and stated that there was pain in his left foot, and that he experienced problems with his right shoulder, including muscles and nerves.  

The Veteran was afforded a January 2004 VA examination for shell fragment wounds.  At that time, the Veteran's history of his 1969 wound was reviewed.  The Veteran reported moderate to extreme problems with muscle spasms and voluntary muscle twitching, loss of strength, stiffness, and fatigue as a result of exercise or effort in his legs.  He stated that he twice changed jobs or professions due to inability to sustain physical requirements of the job (for instance, as a carpenter or a letter carrier for the postal service).  The Veteran denied any functional impairments, although he reported intermittent loss of work.  The Veteran reported that it was necessary to rest and apply heat after strenuous activity, but denied loss of functional activities of daily living.  The Veteran claimed the shell fragment wound of the left foot involved the arch and inside ankle, and caused him pain, weakness, stiffness, swelling, and fatigue, whether at rest or standing.  Similarly, his back and leg had pain, weakness, and limited use.  

Examination of the skin revealed a left-calf-scar that was 15 centimeters by 2 centimeters and level.  There was absence of tenderness, ulceration, adherence, instability, or tissue loss.  Keloid and disfiguration were present.  There was no hypopigmentation or obvious limitation of function from the scar.  There was hyperpigmentation and abnormal texture.  There was also a second scar in the left knee bursa, measuring 5 centimeters by 1 centimeter.  It was essentially level, and without tenderness, disfigurement, ulceration, adherence, instability, tissue loss, keloid formation, hypopigmentation, or hyperpigmentation.  There was abnormal texture.  Again no limited motion was present from this scar.  A scar on the left heel measured 1 centimeter by .1 centimeter.  It was elevated.  There was no tenderness, disfigurement, ulceration, adherence, instability, tissue loss, or keloid formation.  There also was no evidence of hypopigmentation or hyperpigmentation, abnormal texture, or limitation of motion.  A surgical scar on the right medial ankle measuring 4 centimeters by approximately .2 centimeter was present.  It was elevated.  It was without tenderness, disfigurement, ulceration, adherence, instability, tissue loss, keloid formation, hypopigmentation, or hyperpigmentation; or abnormal texture.  In addition, there was a scar on the right scapula measuring 5 centimeters by 1 centimeter, with the presence of keloid and minor hyperpigmentation, but without tenderness, disfigurement, ulceration, adherence, instability, or tissue loss.  There were no abnormal burn scars.  

Examination revealed the Veteran's posture and gait were normal.  Length from the anterior superior iliac spine to the lateral malleolus was 96 centimeters on the right and 98 centimeters on the left.  There was no sign of abnormal weight bearing of the feet, and the Veteran did not use a device in his shoes to walk.  Examination of the feet and toes demonstrated no evidence of painful motion, edema, disturbed circulation, weakness, atrophy, or tenderness.  There was no evidence of flat feet, inner rotation, or marked pronation.  Palpation of the plantar surface revealed no tenderness.  Examination of the Achilles tendon revealed good alignment.  There was no evidence of claw feet or contraction.  Shortening of the plantar fascia was not present.  There were no signs of dropped forefoot.  Dorsiflexion of the toes did not produce pain.  Dorsiflexion of the ankles revealed no limitation.  Palpation of the metatarsal heads of toes produced no tenderness.  The Veteran did not have hammertoes or Morton's metatarsalgia, hallux valgus, or hallux rigidus.  The Veteran did not have problems standing or walking, and did not use any supports in his shoes.  

At that time, range of motion testing of the ankle joint revealed dorsiflexion to 20 degrees and plantar flexion to 45 degrees.  Range of motion of the ankles was not limited by pain, fatigue, weakness, incoordination or lack of endurance.  X-rays revealed a minor calcaneal spur.  

A December 2005 VA examination again reviewed the Veteran's history of a 1969 shrapnel wound to his left foot, entering in the middle of the foot, and exiting near the ankle, such that he had surgery to the left ankle to remove part of the shrapnel.  The Veteran reported pain in the foot increased with prolonged walking and standing, and that he used orthotics for the left foot for approximately three to four months, and took muscle relaxants and Motrin for pain relief.  The Veteran described pain, weakness, stiffness, swelling and fatigue for his foot disability, and constant soreness inside the ankle and medial aspect of the left foot, with walking 200 feet or more worsening his pain.  He described his pain as stabbing and sharp.  It reportedly increased when he stood longer than 30 minutes, and caused difficulties with standing, walking, or sitting for prolonged periods.  He estimated that he was absent from work on two occasions each month on account of his foot disability.  He described needing to use a golf cart, and difficulty walking on a narrow path.  

On physical examination, a level, linear scar at the medial left ankle measuring about 3 centimeters by 0 centimeters was present.  There was no tenderness, disfigurement, ulceration, adherence, instability, tissue loss, keloid formation, hypopigmentation, hyperpigmentation, or abnormal texture.  Examination revealed the leg length from the anterior superior iliac spine to the medial malleolus was 89 centimeters on the right, and 89.5 centimeters on the left.  Examination of the feet did not reveal signs of abnormal weight bearing.  The Veteran's posture and gait were within normal limits, and he was noted not to need assistive devices for ambulating.  Range of motion of the left ankle joint was as follows: dorsiflexion of 20 degrees, with pain occurring at 20 degrees, and plantar flexion of 45 degrees with pain at 45 degrees.  The examiner was unable to determine without resorting to speculation whether pain, fatigue, weakness, or incoordination limited the joint function in degrees.  As for the left foot and toes, examination revealed no tenderness, weakness, edema, atrophy or disturbed circulation.  Pes planus was not present, and the Veteran was noted to not have any limitation with standing or walking.  The Veteran required arch supports.  The symptoms and pain were relieved by the corrective shoe wear previously noted.  The left foot, non-weight bearing X-ray showed a plantar calcaneal spur.  The diagnosis was of status-post superficial shell fragment wound, left foot, and the plantar calcaneal spur was related to the left foot trauma.  

An addendum clarified that the left ankle pain after repetitive use was related to the shell fragment wound of the left foot, such that it was a residual, as was the left ankle scar.  The entry wound of the shell was in the middle of the foot, leaving a .5 by .2 centimeter scar that was level, and without tenderness, disfigurement, ulceration, adherence, frequent loss of skin covering, tissue loss of more than 6 square inches, keloid formation of more than 6 square inches, hypopigmentation or hyperpigmentation of more than 6 square inches, abnormal texture, or limitation of motion.  Further, there was no intramuscular scarring on the left foot.  Nor was there adhesion to the bone.  Examination of the muscles showed that the joint could be moved independently, although there was limitation from pain, easy fatigability or weakness.  The muscle injury did not affect the particular body part function it controlled, and there was no muscle herniation.  The muscle injury involved joint damage to the left ankle.  

In July 2006, a statement from the Veteran's sister discussed how the Veteran was physically changed after service in that he was no longer engaged in sports.  Also in July 2006, the Veteran's wife submitted a letter that discussed the Veteran's physical limitations in regard to his service connected disability, including his inability to walk the golf course, and trouble swinging golf clubs.  The Veteran reportedly was in moderate to severe pain, and experienced trouble walking, such that he took pain medications.  

In July 2006, the Veteran wrote that prior to service he was physically active and enjoyed sports activities, but since he was wounded he had been unable to enjoy sports.  He described instances where his left foot/leg would give way causing him to fall while playing baseball or tennis.  In addition, he contended that his shoulder problems prevented him from throwing a ball or swinging a racket.  He explained that he experienced daily pain-described as extreme, constant discomfort, and suffering on account of his wounds.  He described his foot as disfigured, with a damaged arch.  He reported that the orthotic he had recently received did not diminish his pain, and speculated this was because years of walking on a damaged foot had caused irreversible damage.  The Veteran identified wearing out a number of shoes.  The Veteran emphasized that his disability was not merely esthetic, but caused episodic totally disabling pain such that he would be unable to function.  

VA treatment notes from July 2003 to January 2009 are of record.  A March 2008 note shows that the Veteran complained of pain to his right shoulder, for which he took Civodin.  A consult for physical therapy was ordered to improve his range of motion: involvement of the supraspinous muscle seemed likely, but no bone involvement was likely.  Records from May 2008 showed that the Veteran had pain issues involving his shrapnel wound to the lower left leg, and reported decreased range of movement in his shoulder.  

At his September 2009 hearing, the Veteran reported that mortar fragments, one piece about the size of a nickel, went through the arch in his left foot, and was removed from the inside part of his left ankle via an incision, and part of his bone was ground down.  An undisclosed number of fragments reportedly hit his left calf, and split the muscle such that 20 to 25 percent of the muscle was removed.  Another chunk of mortar hit him behind the knee, cutting, but not severing the tendon.  In addition, he contended that a silver dollar-sized fragment hit him in the back, deep enough that it went up against his lung.  Finally, he said there were other superficial fragments.  The Veteran explained that at the time they removed shrapnel from his leg muscle, but a couple of times in the previous 40 years he developed something like a pimple that is actually a minute, grain-sized piece of metal leaving his system.  The Veteran contended that the scars were cosmetic, but his pain was from the muscle problems.  The Veteran explained that his file had been confused with another Veteran's file because they shared the same first and last name, and middle initial, and were in the same Ninth Infantry Division in 1969.  Although his file had been corrected, he believed that the focus on his scars as opposed to his muscle injuries had stemmed from that confusion.  Attention was also given to the Veteran's calcaneal spur of the left foot, which he did not have prior to his foot injuries.  He discussed how walking 10 to 15 miles a day for the postal service had become too difficult, so that he changed work positions.  

Following a December 2009 remand, the Veteran was afforded an October 2010 VA examination.  Review of the Veteran's medical records revealed a healed scar on the left calf measuring 15 centimeters by 2 centimeters from the post-joint line inferiorly; a scar overlying the inferior posterior thigh emanating from the post-joint line superiorly measuring 4 centimeters by 2 centimeters, slightly medial to the biceps femoris muscle mass; and a scar on the inferior medial aspect of the skin overlying the scapula.  A review of the Veteran's history indicated that he had not been hospitalized since he received his injury to the right shoulder blade, left calf, left posterior thigh, and left foot/ankle.  The Veteran reported a history of trauma to the joints, citing the right scapula, left leg, and left foot for bone or joint injured.  There were no constitutional symptoms of arthritis.  The Veteran reported being unable to stand for more than a few minutes, and unable to walk more than a few yards, although he did not use an assistive device.  The Veteran indicated that he had never been evaluated for residuals of a shell fragment wound, but only for the scars on previous examinations.  

On physical examination, a weight-bearing joint was affected, and gait was antalgic.  There was evidence of abnormal weight bearing, evident with pain in the Achilles calcaneal insertion and mid-arch of the left foot.  Abnormal shoe wear pattern was evident with increased wear on the inside edge of the fore foot on the left shoe, and increased wear on the outside edge heal of the right shoe.  No loss of bone, recurrent shoulder dislocations, or inflammatory arthritis was evident.  The left ankle findings were of tenderness, abnormal motion, and guarding of movement.  There was no ankle instability.  There was tendon abnormality, described as tenderness of the Achilles at the insertion into the calcaneus.  There was limited dorsiflexion, but no abnormality in plantar flexion.  There was no angulation on the left side, as compared to a 1 to 2 degree varus on the right ankle.  As regards the shoulder, a 5 centimeter by 1 centimeter scar overlying the medial inferior scapular area running in a diagonal direction from superior medial to inferior lateral, with slight tenderness in the incision was noted.  There was no abnormal motion.  The shoulder was otherwise normal.  

Regarding the ankle, on the left side, objective evidence of pain with active motion was noted.  Left dorsiflexion was 0 to 10 degrees, left plantar flexion 0 to 40 degrees.  No additional limitation of motion on repetition was noted.  There was no ankylosis.  Other significant physical findings included the following:  the Veteran favored his left side when walking with a waddle type gait.  Motion was restricted in the left knee, secondary to fibrosis in the calf muscle/post thigh muscle resulting in a tightness and restriction secondary to fibrosis limiting the flexion extent.  

The examiner reviewed the Veteran's occupational history.  He was retired from the post office, and working part time at a print shop.  He had lost a week of work in the previous year due to medical appointments.  

He was diagnosed as having fibrosis/plantar fascia (left foot); fibrosis/tarsus (left foot); and contracture of Achilles tendon (left).  His foot conditions had significant effects on his occupation, as well as his daily living.  For instance, this disability reportedly prevented exercise, sports, and recreation.  It reportedly severely inhibited traveling and driving, and moderately inhibited dressing, bathing, shopping and chores.  It also reportedly mildly inhibited toileting and grooming.  Feeding was the only listed daily activity on the examination that was not identified as problematic due to his foot disability.  His problems related to tightness and swelling of the ankles, with stiffness.  There were functional limitations, such that he was unable to stand for more than a few minutes or walk for more than a few yards.  

Examination of the left foot did not show evidence of swelling, instability, weakness, or abnormal weight bearing.  There was objective evidence of painful motion with active and passive dorsiflexion of the left foot.  Objective evidence of tenderness at the insertion point of the Achilles tendon to the calcaneous.  In addition, there was objective evidence of other abnormality primarily in the decreased range of motion and pain and tightness with dorsiflexion.  There was no muscle atrophy of the foot.  There was a scar of the left foot, anterior and inferior to the medial malleolus measuring 4 centimeters and a 1 centimeter scar in the medial mid-plantar area, and pain at the attachment of the Achilles tendon to the calcaneous with pain in the area and limitation of dorsiflexion of the foot.  The Veteran's gait was slightly antalgic, as he favored the left lower leg.  

He was diagnosed as having fibrosis (left gastronemius) post penetrating injury and fibrosis (left biceps femoris muscle).  He had an associated joints disability.  Together, there were significant effects on his usual occupation evidenced by decreased mobility, weakness or fatigue, decreased strength of the lower extremity, and disfigurement.  This disability also affected his daily activities, preventing exercise, sports and recreation.  Traveling and driving were severely affected, while chores, shopping, bathing, dressing, and toileting were moderately affected.  There were no effects on feeding or grooming. 

He was also diagnosed as having fibrosis right scapula musculature (secondary to penetrating injury), which caused significant effects on his usual occupation.  The effects on his daily activities were the same as above, with the following exceptions:  traveling was moderately affected; toileting was not affected; and, driving was moderately affected.  X-ray impression was of mild degenerative changes, no visible high-grade significant spinal canal stenosis.  There was right lateral predominance of disc bulge at L3-4 with annular fissure and mass effect on exiting right L3 nerve.  Foraminal narrowing, minimal right L3-4, minimal right L4-5, and minimal bilateral L5-S1 were evident.  A report of the right shoulder from May 2009 was reviewed, and it showed unremarkable bony right shoulder joint space consistent with the Veteran's age.  Minimal effects on the Veteran's part-time occupational activities working in a print shop were acknowledged.  There was not an actual spine condition, but rather the scapular fragment entry scar which resulted in some fibrosis in the muscular portion of the scapula at the entry site caused intermittent stiffness and occasional sharp pain, in addition to some spasm in the muscles in the area of the scapula.  Following spine examination, the only significant finding was of the scar on the right scapular area of the back, previously described.  

In summary, the Veteran's chief complaints throughout the pendency of this appeal in connection with his left lower extremity are that his foot and ankle were affected by pain, weakness, stiffness, swelling and fatigue, and limited his walking, and other functional and daily living activities.  He reported that his foot/left leg had given way, and that he constantly wore out his shoes  The Veteran is both competent to report his symptomatology and credible in his assertions.

With regard to the left lower extremity for the first period under appeal, the January 2004 examination did not show limited motion of the ankle; however, a minor calcaneal spur was noted.  The December 2005 examination had similar results, except at that time the Veteran required arch supports.  An addendum clarified that the ankle joint was limited by pain, easy fatigability or weakness, although the examination had shown dorsiflexion to 20 degrees and plantar flexion to 45 degrees.  Joint damage to the ankle was evident.  At both of these examinations, the gait was normal and there was no evidence of abnormal weight bearing.  Thus, in an effort to properly rate this Veteran, the Board resolves all reasonable doubt in the Veteran's favor and finds that he is entitled to a 10 percent rating for moderate symptoms of his left lower extremity, and no higher, prior to October 4, 2010.  

With regard to the left lower extremity for the latter period of appeal, the October 2010 examination showed limited motion of the ankle in addition to the minor calcaneal spur.  At that time there was also evidence of an antalgic gait, with abnormal weight bearing of the left ankle, evident with pain in the Achilles calcaneal insertion and mid-arch of the left foot.  There was no instability of the left ankle, although there was tenderness, abnormal motion and guarding.  Functional limitations included painful walking or standing.  Decreased strength of the left lower extremity was evident.  Thus, in an effort to properly rate this Veteran, the Board resolves all reasonable doubt in the Veteran's favor and finds that he is entitled to a 20 percent rating for marked symptoms of his left lower extremity, and no higher, since October 4, 2010.  

Given the evidence as outlined above, the Board finds the Veteran is entitled to a 10 percent compensable disability rating for his left lower extremity prior to October 4, 2010, and a disability rating of 20 percent since October 4, 2010.  

Regarding the DeLuca factors, the Board notes that the Veteran exhibited easy fatigability or weakness of the ankle in December 2005.  The Veteran complained of weakness, pain, stiffness, swelling and fatigue throughout the appeal period; however, these limitations were fully considered in the range of motion exercises conducted in the examinations, and have been considered in the Board's review of the diagnostic codes for limitation of motion.  Thus, the Veteran's complaints are fully contemplated in the assigned 10 percent rating prior to October 4, 2010, and 20 percent rating for limited motion of the left ankle from October 4, 2010.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Finally, the Board has also considered the applicability of other diagnostic codes, including those pertaining to the weak foot (5277), pes cavus (5278), Morton's disease (5279), hallux valgus (5280), hallux rigidus (5281), hammertoe (5282), malunion or nonunion of the tarsal or metatarsal bones (5283), or a moderate "other foot injury" (5284).  The facts and circumstances of this case do, however, not permit the application of these other codes or, if they may be applied, they are of no benefit to the Veteran.  See Butts v. Brown, 5 Vet. App. 532 (1993) (choice of diagnostic code should be upheld if supported by explanation and evidence).

As such, in light of the Veteran's credible assertions and the medical evidence of record, the Board concludes that the criteria for higher initial disability evaluations for the left lower extremity during the applicable staged rating periods of appeal have been met.  

In conclusion, the Board finds the evidence supports a rating of 10 percent, and no higher, for the Veteran's left lower extremity to include a left foot and left ankle/Achilles tendon disability, based on limited motion prior to October 4, 2010; and of 20 percent thereafter.  In reaching this conclusion, the benefit-of-the-doubt doctrine has been appropriately applied.  38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2010); Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990).

With regard to the scar of the right infra-scapular area for the first period on appeal, the January 2004 examination showed the scar was 5 centimeters by 1 centimeter, with keloid formation and minor hyperpigmentation, but without tenderness, disfigurement, ulceration, adherence, instability or tissue loss.  Treatment note from March 2008 referenced pain to the shoulder, but it was in the context of the Veteran's reported decreased motion, and did not specify his scar.  

With regard to the scar of the right infra-scapular area for the latter period under appeal, October 2010 examination revealed a scar on the inferior medial aspect of the skin overlying the scapula.  As earlier, the scar's dimensions were 5 centimeters by 1 centimeter, and it was further described as running in a diagonal direction.  Slight tenderness in the incision was noted.  There was no abnormal motion.  

Given the evidence as outlined above, the Board finds the Veteran is not entitled to a compensable disability rating for the scar of the right infra-scapular area prior to October 4, 2010, nor a disability rating in excess of 10 percent since October 4, 2010.  

The Board has also considered the applicability of other Diagnostic Codes, including 7800-7805.  The facts and circumstances of this case do, however, not permit the application of these other codes or, if they may be applied, they are of no benefit to the Veteran.  See Butts v. Brown, 5 Vet. App. 532 (1993) (choice of diagnostic code should be upheld if supported by explanation and evidence).

In conclusion, the Board finds the evidence does not support a compensable rating prior to October 4, 2010, but supports a 10 percent since October 4, 2010, for the Veteran's right infra-scapular disability.  In reaching this conclusion, the benefit-of-the-doubt doctrine has been appropriately applied.    See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).  

Extraschedular Consideration

Consideration has also been given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, whether or not they were raised by the Veteran.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009) (claim for an increased rating includes consideration of whether a total disability rating by reason of individual unemployability is warranted under the provisions of 38 C.F.R. § 4.16).  In this case, the Veteran has alleged that his service-connected foot disabilities adversely affect his employment.  Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the RO is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1).  

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  Id.  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. §3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

In this case, the symptoms described by the Veteran fit appropriately with the criteria found in the relevant Diagnostic Codes for the disabilities at issue.  No examiner has stated the Veteran's disabilities prevent all forms of employment.  The Board observes that in January 2004 the Veteran reported changing jobs from that of a carpenter, and later from that of a postal mail carrier.  In December 2005 the Veteran reported missing work approximately two times each month on account of his foot disability.  By October 2010, the Veteran was retired from the post office, and working part-time at a print shop, and had lost a week of work in the past year on account of medical appointments.  The October 2010 VA examiner indicated that the Veteran had not been hospitalized since he received his initial shrapnel wound injuries.  Otherwise, the examiner noted the significant effects on his occupation and daily living from his foot disabilities, and minimal effects on his part-time occupational activities in a print shop.  In short, the rating criteria contemplate not only his symptoms but the severity of his disabilities.  The Board does not find that the schedular criteria have been inadequate for rating the manifestations of the service-connected disabilities.  See 38 U.S.C.A. § 1155 (West 2002) (Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity).  For these reasons, referral for extraschedular consideration is not warranted.  

Although the Board finds that the increased rating issue does not warrant referral to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for consideration of an extraschedular rating, the issue of a total rating due to individual unemployability is raised by the record, and remanded to the RO for initial consideration.  



ORDER

Entitlement to a 10 percent disability evaluation for the left lower extremity, to include a left foot and left ankle/Achilles tendon disability, based on limited motion, but no higher, prior to October 4, 2010, is granted, subject to the laws and regulations governing the award of monetary benefits.  

Entitlement to a 20 percent evaluation for the left lower extremity, to include a left foot and left ankle/Achilles tendon disability, based on limited motion, but no higher, since October 4, 2010, is granted subject to the laws and regulations governing the award of monetary benefits.  

Entitlement to a compensable evaluation for a scar of the right infra-scapular area, prior to October 4, 2010, is denied.  

Entitlement to an evaluation in excess of 10 percent for a scar of the right infra-scapular area, since October 4, 2010, is denied.  




(CONTINUED ON NEXT PAGE)


REMAND

Increased Rating-PTSD

VA treatment notes from July 2003 to January 2009 are of record.  Records show that in 2008 the Veteran was assessed as having Global Assessment of Functioning (GAF) scores in the range of 64 to 69, indicating some mild symptoms or some difficulty in occupational or school functioning.  

At his September 2009 hearing, the Veteran explained that he had an anxiety attack in 2005, and his psychiatrist at the time kept him from work for 13 months because of his stress and inability to function during that time.  Indeed, letters written in May and July 2005 from VA resident psychiatrist, Jeff Buenjemia, M.D., suggest that the Veteran take time off.  It appears that the Veteran was receiving some sort of disability benefits during this time.  Unfortunately, any corresponding disability records from the Veteran's work are not of record.  

At his October 2010 examination for PTSD, the Veteran was assigned a GAF score of 55, indicative of moderate impairment in occupation and interpersonal functioning.  The Veteran's prognosis for improvement was poor given he had received treatment since 2003 with little improvement.  The examination found there was not total occupational and social impairment due to PTSD; however, there were deficiencies in judgment, thinking, family relations, work, and mood.  

The Board finds that there is a reasonable possibility that the disability records related to his time off from work in 2005 could help to substantiate the Veteran's claim; thus, these records should be associated with the claims file, and remand is required.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2010).  

Entitlement to a TDIU

At his September 2009 hearing, the Veteran explained that working for the postal service was good for him because it allowed him to work in isolation.  He indicated that he had to change jobs within the postal service due to his physical problems with walking long distances, and found the new position difficult and stressful.  He indicated that he retired from the postal service in part because he was unable to deal with the stress.  

There is some indication from the record that the Veteran believes he was unable to work because of his disabilities.  The question of entitlement to a total rating due to individual unemployability is raised by the record.  Although this issue is part of the increased rating issue, it has not been considered by the RO, and the Veteran has not been advised of the regulatory requirements for this benefit.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the record any work disability evaluations from 2005.  If they are unavailable, a formal finding should so state.

2.  Issue a VCAA notice letter for the issue of entitlement to a total rating for compensation purposes based on individual unemployability (TDIU) in accordance with 38 U.S.C.A. §§ 5102, 5103, and 5103A (West 2002 & Supp. 2010), 38 C.F.R. § 3.159 (2010), and applicable legal precedent.

3.  Following any additional indicated development (including an examination if warranted), the case should be reviewed on the basis of the additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


